Case 1:18-Cv-11674 Document 1 Filed 12/14/18 Page 1 of 6

UNITED STATES DIS.TRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ PENSION FUND,
Civil. Action: 18-cv-1 1674
Plaintiffs,
-against- COMPLAINT
FMC SERVICES INC.,
Defendant.
X

 

Building Service 32BJ Health Fund and Building Service 32BJ Pension Fund (the
“Funds”), as and for their Complaint against FMC Services Inc. (“Defendant”) respectfully
alleges as follows:

NATURE OF ACTION

1. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement lncome Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
health fund and pension fund for contractual and other equitable relief under ERISA to secure
performance by an employer of specific statutory and contractual obligations to pay and/or
submit the required monetary contributions to the Funds by electronic transfer as per the
contractual and statutory requirements This Complaint alleges that by failing, refusing or
neglecting to pay and submit the required monetary contributions When due as per the Funds’
rules and regulations, Defendant violated its collective bargaining agreement, the trust
agreements of the Funds, and ERISA.

JURISDICTION
l

Case 1:18-Cv-11674 Document 1 Filed 12/14/18 Page 2 of 6

2. Jurisdiction of this Court is invoked under the following statutes:
(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and
(f);
(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);
(c) 28 U.S.C. Section 1331 (federal question); and
(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of
Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 5 02(e)(2) of ERISA (29
U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in
Which it may be found, pursuant to Section 502(e)(2) of E.R.I.S.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4. The Funds are jointly-administered, multi-employer, labor-management trust
funds established and maintained pursuant to Various collective bargaining agreements in
accordance With Section 302(0)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Funds
are employee benefit plans Within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.
(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plans Within the meaning of
Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Funds are
authorized to maintain suit as an independent legal entity under Section 502(d)(1) of ERISA (29
U.S.C. § 1132(d)(1)). The purpose of the Funds is, inter alia, to receive contributions from
employers Who are parties to collective bargaining agreements With Service Employees
International Union, Local 32BJ (“Union”), to invest and maintain those monies, and to

distribute health benefits and pension benefits to those employees eligible to receive them. The
2

Case 1:18-Cv-11674 Document 1 Filed 12/14/18 Page 3 of 6

Funds maintains their office and is administered at 25 West 18th Street, New York, New York
10011, in the City, County, and State of New York.

5. The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.I.S.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18th
Street, New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto FMC Services, Inc.
was and continues to be a Delaware for profit corporation having a place of business at 138
Auckland Drive, Newark, Delaware 19713, and doing business as an employer within the
meaning of Sections 3(5) and 515 of E.R.I.S.A. (29 U.S.C. §§ 1002(5) and 1145), and was and is
an employer in an industry affecting commerce within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, at all times relevant Defendant is party to the series
of collective bargaining agreements (the “Agreement”) with the Union. As part of the
Agreement, Defendant agreed to make benefit contributions to the Fund on behalf of employees
covered by the Agreement, and to follow the Funds’ Declarations of Trust and collections
policies.

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

8. The Funds repeat and reallege each allegation set forth in paragraphs 1 through
7 as if fully set forth herein.

9. Pursuant to the Agreement, there became due and owing to the Funds from

3

Case 1:18-Cv-11674 Document 1 Filed 12/14/18 Page 4 of 6

Defendant benefit contributions from June 1, 2013 through December 31, 2015.

10. Defendant has fallen delinquent in its contributions owed to the Funds, owed
between June 1, 2013 through December 31, 2015, although all contributions have been duly
demanded and the Funds have been damaged in the amount to be determined.

11. For the period June 1, 2013 through December 31, 2015, Defendant failed
to pay the Funds no less than $10,054.00 in required contributions, in violation of the
Agreement,

12. The failure, refusal or neglect of Defendant to make the required contributions to
Plaintiff Funds constitutes a violation of the Agreements between Defendant and the Union with
respect to the Funds as third-party beneficiaries

13. Further, for many contributions that were ultimately paid by Defendant, these
payments were made late, and Defendant is liable to the Funds for interest payments as per the
Agreement, the Funds’ Declaration of Tlust, and the Funds’ collection policies.

14. Accordingly, Defendant is liable to the Funds for benefit contributions in the
amounts due for the periods set forth above, plus such further amounts as may become due from
the present date to the date judgment is issued and that remain unpaid by Defendant, liquidated
damages, plus interest, the Funds’ attomey’s fees and court costs incurred in collecting the
delinquent contributions

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF ERISA)

15. The Funds repeat and reallege each and every allegation contained in paragraphs
1 through 14 of this Complaint, as if fully set forth herein.

16. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit

4

Case 1:18-Cv-11674 Document 1 Filed 12/14/18 Page 5 of 6

contributions in accordance with the terms and conditions of the Agreements.

17. Upon information and belief, at all times material hereto, Defendant failed to pay
or timely pay and/or remit the required monetary contributions and/or reports to the Funds when
due. Such failure to make payment or timely payment and/or remit reports constitutes a violation
of Section 515 of ERISA (29 U.S.C. § 1145).

18. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an
employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to
Plaintiff the unpaid benefit contributions, plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Funds’ plans or,
if none, as set forth in the United States Intemal Revenue Code (29 U.S.C. § 6621), together with
reasonable attorneys’ fees and costs and distributions incurred in the action.

19. For the period June 1, 2013 through December 31, 2015, Defendant failed to
pay to the Funds no less than $10,054.00 in required contributions, in violation of ERISA.

20. Further, for many contributions that were ultimately paid by Defendant, these
payments were made late, and Defendant is liable to the Funds for interest payments as per the
Agreement, the Funds’ Declarations of Trust, and the Funds’ collections policies.

21. Accordingly, Defendant is liable to the Funds for the payment and/or submission
of the required monetary contributions to the Fund as aforesaid, and is liable for the additional
amount of said statutory damages, liquidated damages, together with reasonable attorneys’ fees,
interest on the unpaid principal, costs and disbursements incurred in this action, pursuant to
Section 502 of E.R.I.S.A. (29 U.S.C. § 1132).

WHEREFORE, plaintiff Funds demands judgment:

a. against Defendant for payment of all past due contributions to date, in an amount of
5

Case 1:18-Cv-11674 Document 1 Filed 12/14/18 Page 6 of 6

not less than $10,054.00,

b. against Defendant for payment of all contributions which become due during the
pendency of this action in accordance with ERISA § 502(g)(2) and the Agreement,

c. against Defendant for accrued prejudgment interest on all contributions in
accordance with ERISA § 502 (g)(2) and the Agreement,

d. against Defendant for statutory damages on all contributions now due and which
accrue during the pendency of this action, liquidated damages, reasonable attorneys’ fees and
costs and disbursements in accordance with E.R.I.S.A. § 502(g)(2) and the Agreement;

e. for such other and filrther relief as the Court deems just and proper.

Dated: Fort Lee, New Jersey
December 14, 2018
RAAB, STURM & GANCHROW, LLP
By§@ L
muél R. Bloom (sBi988)

Attorneys for Plaintiffs Funds
2125 Center Avenue
Suite 100
Fort Lee, New Jersey
(Tel) 201-292-0150
(Fax) 201-292-0152

